Exhibit 99.1 BELLATRIX EXPLORATION LTD. CONDENSED CONSOLIDATED BALANCE SHEETS As at September 30, 2012 and December 31, 2011 (unaudited, expressed in Canadian dollars) ($000s) ASSETS Current assets Accounts receivable (note 12) $ $ Deposits and prepaid expenses Commodity contract asset (note 12) Exploration and evaluation assets (note 3) Property, plant and equipment (note 4) Deferred taxes (note 8) Total assets $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Current portion of finance lease obligation Commodity contract liability (note 12) Commodity contract liability (note 12) Long-term debt (note 5) Convertible debentures Finance lease obligation Decommissioning liabilities Total liabilities SHAREHOLDERS' EQUITY Shareholders' capital Equity component of convertible debentures Contributed surplus Deficit Total shareholders' equity Total liabilities and shareholders' equity $ $ COMMITMENTS (note 11) See accompanying notes to the condensed consolidated financial statements. BELLATRIX EXPLORATION LTD. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the three months and nine months ended September 30, (unaudited, expressed in Canadian dollars) Three months ended September 30, Nine months ended September 30, ($000s) REVENUES Petroleum and natural gas sales $ Other income Royalties Total revenues Realized gain on commodity contracts 75 Unrealized gain (loss) on commodity contracts EXPENSES Production Transportation General and administrative Share-based compensation (note 6) Depletion and depreciation (note 4) Loss (gain) on property dispositions Impairment loss on property, plant and equipment - - NET PROFIT BEFORE FINANCE AND TAXES Finance expenses (note 9) NET PROFIT (LOSS) BEFORE TAXES TAXES Deferred tax expense (recovery) (note 8) NET PROFIT (LOSS) AND COMPREHENSIVE INCOME Net profit (loss) per share (note 10) Basic Diluted See accompanying notes to the condensed consolidated financial statements. BELLATRIX EXPLORATION LTD. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY For the nine months ended September 30, (unaudited, expressed in Canadian dollars) ($000s) SHAREHOLDERS' CAPITAL Common shares Balance, beginning of period $ 370,048 $ Issued for cash, net of transaction costs - Issued on exercise of share options Contributed surplus transferred on exercised options Balance, end of period EQUITY COMPONENT OF CONVERTIBLE DEBENTURES Balance, beginning and end of period CONTRIBUTED SURPLUS (note 6) Balance, beginning of period Share-based compensation expense Adjustment of share-based compensation expense for forfeitures of unvested share options Transfer to share capital for exercised options Balance, end of period DEFICIT Balance, beginning of period Net profit Balance, end of period TOTAL SHAREHOLDERS' EQUITY $ 370,235 $ See accompanying notes to the condensed consolidated financial statements. BELLATRIX EXPLORATION LTD. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For the three and nine months ended September 30, (unaudited, expressed in Canadian dollars) Three months ended September 30, Nine months ended September 30, ($000s) Cash provided by (used in): CASH FLOW FROM OPERATING ACTIVITIES Net profit (loss) $ Adjustments for: Depletion and depreciation Finance expenses (note 9) Share-based compensation (note 6) Unrealized (gain) loss on commodity contracts Loss (gain) on property dispositions Impairment loss on property, plant and equipment - - Deferred tax expense (recovery) (note 8) Decommissioning costs incurred 87 Change in non-cash working capital (note 7) CASH FLOW FROM (USED IN) FINANCING ACTIVITIES Issuance of share capital 3 Issue costs on share capital - - - Advances from loans and borrowings Repayment of loans and borrowings Obligations under finance lease Change in non-cash working capital (note 7) CASH FLOW FROM (USED IN) INVESTING ACTIVITIES Expenditure on exploration and evaluation assets Additions to property, plant and equipment Proceeds on sale of property, plant and equipment Change in non-cash working capital (note 7) Change in cash - Cash, beginning of period - Cash, end of period $ - $ - $ - $ - Cash paid: Interest $ Taxes - See accompanying notes to the condensed consolidated financial statements. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, expressed in Canadian dollars) 1. CORPORATE INFORMATION Bellatrix Exploration Ltd. (the "Company" or "Bellatrix") is a growth oriented, public exploration and production company. The Company resulted from a reorganization (the "Reorganization) effective November 1, 2009 pursuant to a plan of arrangement (the "Arrangement") involving, among others, True Energy Trust (the "Trust" or "True"), Bellatrix Exploration Ltd. and securityholders of the Trust. 2. BASIS OF PREPARATION a. Statement of compliance These condensed consolidated financial statements ("interim financial statements") were authorized by the Board of Directors on November 7, 2012. The Company prepared these interim financial statements in accordance with IAS 34 Interim Financial Reporting. The interim financial statements do not include all information and disclosures normally provided in annual financial statements and should be read in conjunction with the Company's 2011 audited annual financial statements, available at www.sedar.com. The Company has prepared these interim financial statements using the same accounting policies and critical accounting estimates applied in the 2011 audited annual financial statements. b. Basis of measurement The condensed consolidated financial statements are presented in Canadian dollars, the Company's functional currency, and have been prepared on the historical cost basis except for derivative financial instruments and liabilities for cash-settled share-based payment arrangements measured at fair value. The condensed consolidated financial statements have, in management's opinion, been properly prepared using careful judgment and reasonable limits of materiality. These condensed consolidated financial statements are prepared within the framework of the same significant accounting policies, critical judgments, accounting estimates, accounting policies and methods of computation as the consolidated financial statements for the fiscal year ended December 31, 2011. The condensed consolidated financial statement note disclosures do not include all of those required by IFRS applicable for annual financial statements. Accordingly, the condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto as at and for the year ended December 31, 2011. 3. EXPLORATION AND EVALUATION ASSETS ($000s) Cost Balance, December 31, 2010 $ Additions Transfer to oil and natural gas properties Disposals (1) Balance, December 31, 2011 Additions Transfer to oil and natural gas properties Disposals (1) Balance, September 30, 2012 $ (1) Disposals include swaps. 4. PROPERTY, PLANT AND EQUIPMENT ($000s) Oil and natural gas properties Office furniture and equipment Total Cost Balance, December 31, 2010 $ $ $ Additions Transfer from exploration and evaluation assets - Disposals (1) - Balance, December 31, 2011 Additions Transfer from exploration and evaluation assets - Disposals (1) - Balance, September 30, 2012 $ $ $ Accumulated Depletion, Depreciation and Impairment losses Balance, December 31, 2010 $ $ $ Charge for time period Impairment loss Impairment reversal - Disposals (1) - Balance, December 31, 2011 $ $ $ Charge for time period Disposals (1) - Balance, September 30, 2012 $ $ $ (1) Disposals include swaps. Carrying amounts At December 31, 2011 $ $ $ At September 30, 2012 $ $ $ Bellatrix has included $371.9 million (2011: $159.8 million) for future development costs and excluded $34.8 million (2011: $34.9 million) for estimated salvage from the depletion calculation for the three months ended September 30, 2012. For the nine month period ended September 30, 2012, the Company capitalized $3.2 million (2011: $2.7 million) of general and administrative expenses and $1.2 million (2011: $0.9 million) of share-based compensation expense directly related to exploration and development activities. Bellatrix's credit facilities are secured against all of the assets of the Corporation by a $400 million debenture containing a first ranking floating charge and security interest. The Corporation has provided a negative pledge and undertaking to provide fixed charges over major petroleum and natural gas reserves in certain circumstances. 5. LONG-TERM DEBT ($000s) September 30, 2012 December 31, 2011 Operating facility $ $ Revolving term facility Balance, end of period $ $ As of September 30, 2012, the Company's credit facilities consist of a $15 million demand operating facility provided by a Canadian bank and a $185 million extendible revolving term credit facility provided by two Canadian banks and a Canadian financial institution. The revolving period for the revolving term credit facility will end on June 25, 2013, unless extended for a further 364 - day period. Should the facility not be extended it will convert to a non-revolving term facility with the full amount outstanding due 366 days after the last day of the revolving period of June 25, 2013. The borrowing base will be subject to re-determination on May 31 and November 30 in each year prior to maturity, with the next semi-annual redetermination occurring on November 30, 2012. As at September 30, 2012, the Company had outstanding letters of credit totaling $0.8 million that reduce the amount otherwise available to be drawn on the syndicated facility. As at September 30, 2012 the Company had approximately $95.4 million, or 48% of unused and available bank credit under its credit facilities. Bellatrix was fully compliant with all of its operating debt covenants. 6.SHARE-BASED COMPENSATION PLANS a.Share Option Plan During the nine month period ended September 30, 2012, Bellatrix granted 2,363,000 (2011: 2,324,000) share options and recorded share-based compensation of $2.9 million related to its outstanding share options, net of $0.2 million of forfeitures. $1.2 million of the share-based compensation expense was capitalized to property, plant and equipment. In addition, $0.8 million (note 6 b.) was expensed in relation to the Director's Deferred Share Unit Plan, resulting in total net share-based compensation of $2.5 million recognized as an expense for the first nine months of 2012 (2011: $2.1 million). The fair values of all share options granted are estimated on the date of grant using the Black-Scholes option-pricing model. The weighted average fair market value of share options granted during the three month periods ended September 30, 2012 and 2011, and the weighted average assumptions used in their determination are as noted below: Inputs: Share price Exercise price Risk free interest rate (%) Option life (years) Option volatility (%) 54 65 Results: Weighted average fair value of each share option granted Bellatrix calculates volatility based on historical share price. Bellatrix incorporates an estimated forfeiture rate between 3% and 10% (2011: 3% to 10%) for stock options that will not vest, and adjusts for actual forfeitures as they occur. The weighted average TSX share trading price for the three and nine months ended September 30, 2012 was $3.54 (2011: $4.41), and $4.35 (2011: $5.19), respectively. The following tables summarize information regarding Bellatrix's Share Option Plan: Share Options Continuity Weighted Average Exercise Price Number Balance, December 31, 2011 $ 3.44 Granted $ Exercised $ Forfeited and cancelled $ Balance, September 30, 2012 $ As of September 30, 2012, a total of 10,739,129 share options were reserved, leaving an additional 1,240,122 available for future grants. Share Options Outstanding, September 30, 2012 Outstanding Exercisable Exercise Price At September 30, 2012 Weighted Average Exercise Price Weighted Average Remaining Contractual Life At September 30, 20121 Exercise Price $ 0.65 - $ 0.83 $ 0.69 $ 0.69 $ 0.84 - $ 1.50 $ 1.37 $ 1.38 $ 1.51 - $ 2.00 $ 1.88 $ 1.87 $ 2.01 - $ 3.94 $ 3.51 $ 3.55 $ 3.95 - $ 5.45 $ 5.13 $ 5.22 $ 0.65 - $ 5.45 $ 3.40 $ 2.77 b.Deferred Share Unit Plan During the nine months ended September 30, 2012, the Company granted 246,225 Deferred Share Units ("DSUs") (2011: 156,934) and had 405,451 DSUs outstanding as at September 30, 2012. For the nine months ended September 30, 2012, Bellatrix recorded approximately $0.8 million (2011: $0.6 million) of share based compensation expense and had a liability balance of $1.6 million relating to the Company's outstanding DSUs. 7. SUPPLEMENTAL CASH FLOW INFORMATION Change in Non-cash Working Capital ($000s) Three months ended September 30, Nine months ended September 30, Changes in non-cash working capital items: Accounts receivable $ Deposits and prepaid expenses Accounts payable and accrued liabilities $ Changes related to: Operating activities $ Financing activities Investing activities $ 8. INCOME TAXES Bellatrix is a corporation as defined under the Income Tax Act (Canada) and is subject to Canadian federal and provincial taxes. Bellatrix is subject to provincial taxes in Alberta, British Columbia and Saskatchewan as the Company operates in those jurisdictions. Deferred taxes reflect the tax effects of differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts reported for tax purposes. As at September 30, 2012, Bellatrix has approximately $560 million in tax pools available for deduction against future income. Included in this tax basis are estimated non-capital loss carry forwards of approximately $10 million that expire in years through 2027. 9. FINANCE INCOME AND EXPENSES Three months ended September 30, Nine months ended September 30, ($000s) Finance expense Interest on long-term debt $ Interest on convertible debentures Accretion on convertible debentures Accretion on decommissioning liabilities Finance expense $ 10. PER SHARE AMOUNTS The calculation of basic earnings per share for the three and nine months ended September 30, 2012 was based on a net loss of $0.6 million (2011: net profit of $0.8 million) and net profit of $18.5 million (2011: $7.6 million), respectively Three months ended September 30, Nine months ended September 30, Basic common shares outstanding Dilutive effect of: Share options outstanding Shares issuable for convertible debentures Diluted common shares outstanding Weighted average shares outstanding Dilutive effect of share options and convertible debentures (1) - Diluted weighted average shares outstanding For the three month period ending September 30, 2012, a total of 9,499,007 (2011: 5,829,241) share options and 9,821,429 (2011: 9,821,429) common shares issuable pursuant to the conversion of the convertible debentures were excluded from the calculation as they were not dilutive. For the nine month period ending September 30, 2012, a total of 7,867,422 (2011: 5,380,646) share options and 9,821,429 (2011: 9,821,429) common shares issuable pursuant to the conversion of the convertible debentures were excluded from the calculation as they were not dilutive. 11.COMMITMENTS As at September 30, 2012, Bellatrix committed to drill 3 gross (1.5 net) wells pursuant to farm-in agreements. Bellatrix expects to satisfy these drilling commitments at an estimated cost of approximately $6.3 million. In addition, on February 1, 2011, Bellatrix entered into a joint venture agreement which includes a minimum commitment for the Company to drill 3 gross (3.0 net) wells per year from 2011 to 2015 for a total estimated cost of approximately $52.5 million. As at September 30, 2012, 10 wells remained to be drilled under this commitment for a total estimated cost of $35.0 million. On August 4, 2011, Bellatrix entered into a joint venture agreement which includes a minimum commitment for the Company to drill between 5 and 10 gross (net) wells per year from 2011 to 2016 for a total of 40 gross (net) wells at an estimated cost of approximately $140.0 million, with the first five wells requiring completion by December of 2012. As at September 30, 2012, 34 wells remained to be drilled under this commitment for a total estimated cost of $119.0 million. 12. FINANCIAL RISK MANAGEMENT a.Credit risk As at September 30, 2012, accounts receivable was comprised of the following: Aging ($000s) Not past due (less than 90 days) Past due (90 days or more) Total Joint venture and other trade accounts receivable $ $ $ Amounts due from government agencies Revenue and other accruals Cash call receivables - 65 65 Plant revenue allocation receivable - Less: Allowance for doubtful accounts - Total accounts receivable Less: Accounts payable due to same partners - Subsequent receipts to October 31, 2012 $ $ $ Amounts due from government agencies include GST and royalty adjustments. Plant revenue allocation receivable includes amounts under dispute over plant revenue allocations, net of expenses, from an operator. The Company has commenced legal action for collection of these amounts. Accounts payable due to same partners includes amounts which may be available for offset against certain receivables. Cash call receivables consist of advances paid to joint interest partners for capital projects. The carrying amount of accounts receivable and derivative assets represents the maximum credit exposure. b.Liquidity risk The following are the contractual maturities of financial liabilities as at September 30, 2012: Financial liability ($000s) < 1 Year 1-2 Years 2-5 Years Thereafter Accounts payable and accrued liabilities (1) $ $ - $ - $ - Commodity contract liability - - Bank debt - principal (2) - - - Convertible debentures - principal - - - Convertible debentures - interest (3) - Decommissioning liabilities (4) - Finance lease obligation Total $ Includes $1.1 million of accrued coupon interest payable in relation to the 4.75% Debentures and $0.1 million of accrued interest payable in relation to the credit facilities is included in Accounts Payable and Accrued Liabilities. Bank debt is based on a revolving term which is reviewed annually and converts to a 366 day non-revolving facility if not renewed. Interest due on the bank credit facility is calculated based upon floating rates. The 4.75% Debentures outstanding at September 30, 2012 bear interest at a coupon rate of 4.75%, which currently requires total annual interest payments of $2.6 million. Amounts represent the inflated, undiscounted future abandonment and reclamation expenditures anticipated to be incurred over the life of the Company's properties (between 2013 and 2053). c.Commodity price risk The Company utilizes both financial derivatives and physical delivery sales contracts to manage commodity price risks. All such transactions are conducted in accordance with the commodity price risk management policy that has been approved by the Board of Directors. As at September 30, 2012, the Company has entered into commodity price risk management arrangements as follows: Type Period Volume Price Floor Price Ceiling Index Crude oil fixed January 1, 2012 to Dec. 31, 2012 1,000 bbl/d $ 90.00 CDN $ 90.00 CDN WTI Crude oil fixed January 1, 2012 to Dec. 31, 2012 1,000 bbl/d $ 90.49 CDN $ 90.49 CDN WTI Crude oil fixed January 1, 2012 to Dec. 31, 2012 1,000 bbl/d $ 96.40 CDN $ 96.40 CDN WTI Crude oil fixed January 1, 2013 to Dec. 31, 2013 1,500 bbl/d $ 94.50 CDN $ 94.50 CDN WTI Crude oil call option January 1, 2012 to Dec. 31, 2012 833 bbl/d - $ 110.00 US WTI Crude oil call option January 1, 2013 to Dec. 31, 2013 1,000 bbl/d - $ 110.00 US WTI Crude oil call option January 1, 2013 to Dec. 31, 2013 1,000 bbl/d - $ 110.00 US WTI Crude oil call option January 1, 2013 to Dec. 31, 2013 1,000 bbl/d - $ 110.00 US WTI Natural gas fixed April 1, 2012 to Oct. 31, 2012 10,000 GJ/d $ 4.10 CDN $ 4.10 CDN AECO Natural gas fixed April 1, 2012 to Oct. 31, 2012 10,000 GJ/d $ 4.10 CDN $ 4.10 CDN AECO Natural gas fixed April 1, 2012 to Oct. 31, 2012 10,000 GJ/d $ 4.11 CDN $ 4.11 CDN AECO Natural gas fixed May 1, 2012 to Oct. 31, 2012 10,000 GJ/d $ 1.77 CDN $ 1.77 CDN AECO
